Citation Nr: 1003799	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  09-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for the 
claimed disabilities.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during active 
service or within one year of service and is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.

2.  Tinnitus was not manifest during active service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may an organic disease 
of the nervous system (sensorineural hearing loss) be 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in January 2008 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In that regard, the Veteran received full notice 
regarding his claims for service connection.

The Veteran's service treatment records, VA treatment 
records, VA authorized examination report, and lay statements 
have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded a VA 
examination with respect to his hearing loss in April 2008.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the relevant medical facts and principles; and, to the extent 
possible, provides an opinion with respect to the etiology of 
the Veteran's hearing loss and tinnitus.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Section 3.385 of Title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records include audiological evaluations.  
The Board notes that prior to November 1967, audiometric 
results in service department records were reported in 
standards set forth by the American Standards Association 
(ASA). Those are the figures on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

Service treatment records are negative for any complaints, 
treatment, or diagnoses of hearing loss, tinnitus, or other 
ear conditions.  The Veteran underwent an enlistment 
examination in June 1966.  He denied any prior history of ear 
trouble or hearing loss, and indicated his health to be 
"good."  On examination, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
NR
10 (15)
LEFT
5 (20)
5 (15)
5 (15)
NR
-5 (0)

Hearing was also 15/15 bilaterally on spoken voice and 
whispered voice testing.

The Veteran underwent a separation examination in August 
1968.  He again denied any history of ear trouble or hearing 
loss, and indicated his health to be "excellent."  On 
examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NR
10
LEFT
10
10
10
NR
10

VA treatment records dated December 2007 indicate the Veteran 
reported some ringing in his ears, worse on the right side.

The Veteran was afforded a VA examination in April 2008.  The 
claims file was reviewed by the examiner.  The Veteran 
complained of hearing loss and associated tinnitus.  He 
reported service in an armored cavalry unit and was around 
artillery, high caliber weapons, and other combat noise.  
After service, he worked as a cattle farmer and carpenter.  
When asked if he had ever been a hunter or shooter, he 
answered, "No, I hunt very little."  The examiner noted 
that the Veteran did admit to using firearms after service.  
The Veteran also reported recurring infections in both ears.  
He stated that he needed visual cues at times to understand, 
and that some voices were harder to understand.  Regarding 
tinnitus, the Veteran described a slight sound that is off in 
the distance.  He stated this occurred often.  Otoscopy 
revealed ear canals free of cerumen bilaterally.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
65
75
LEFT
20
40
70
75
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
The Veteran was diagnosed with bilateral sloping mid to high 
frequency sensorineural hearing loss, worse on the left ear.  
Tympanograms were within normal limits bilaterally.  The 
examiner opined that the Veteran's current hearing loss and 
tinnitus were not likely related to his military duty.  This 
opinion was based on the Veteran's normal puretone thresholds 
through 4 KHz at enlistment and separation, as well as the 
lack of a significant change in thresholds.  The Veteran also 
denied a history of hearing loss or ear trouble during 
service, and the examiner noted that the Veteran had a 
credible history of post-service noise exposure to account 
for his current hearing loss.

The Veteran was seen for a VA audiological consult in July 
2008.  He reported having hearing loss since Vietnam.  He 
also stated that he had recurrent ear infections in the right 
ear and pain that radiates on top of his ear.  He had been 
treated with antibiotics but the pain had not resolved.  He 
reported exposure to mines and explosives in service, and 
farming as a civilian.  He did not report any 


dizziness or tinnitus.  On examination, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
65
80
LEFT
25
40
65
75
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 percent in the left ear.

The Veteran submitted statements in support of his claim.  On 
his January 2009 VA Form 9, the Veteran stated that his 
hearing loss and tinnitus started in the military.  He was 
around 105mm, 155mm, and 175mm Howitzers during service, and 
was not provided any hearing protection in combat situations.  
He also reported that three mines detonated under or near to 
an armored personal carrier that he was driving.  He stated 
that although he had difficulties with hearing and ringing in 
his ears, he believed that reporting these conditions at the 
time of his separation would delay his return home.  In his 
June 2008 notice of disagreement, he also stated that his 
farming tractor had an enclosed cap which kept most noise 
out, and that he wore hearing protection when he went 
hunting.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that 
must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki, 312 Fed. App. 
336 (2009).

Here, the Veteran has not demonstrated the medical knowledge 
required to establish an etiological nexus between his 
hearing loss or tinnitus and in-service noise exposure.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of his claim 
have been given full consideration by the Board to include 
his description of inservice noise exposure (see, e.g., 
38 U.S.C.A. § 1154(a)), they are not considered competent 
medical evidence and do not serve to establish a medical 
nexus between these claimed disorders and the Veteran's 
period of service.

Based on the evidence of record, the Board finds that service 
connection for hearing loss and tinnitus is not warranted.  
The Veteran has current hearing loss and tinnitus 
disabilities.  However, service treatment records contain no 
findings relating to hearing loss or tinnitus.  Although the 
Veteran later stated that he experienced hearing loss and 
tinnitus during service, the Board finds the service 
treatment records in this case to be of greater probative 
value.  As these records were generated with a view towards 
ascertaining the Veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997).  Moreover, the VA examiner in this 
case concluded that current hearing loss and tinnitus were 
not likely related to service, based on the normal findings 
during service, the lack of any shift in puretone thresholds 
during service, and the existence of post-service noise 
exposure.  There is no other competent medical evidence 
linking the Veteran's hearing loss or tinnitus to in-service 
noise exposure.  The Board also notes that the Veteran did 
not report any tinnitus during his July 2008 audiological 
consult.  Therefore, service connection for bilateral hearing 
loss and tinnitus is not warranted.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss or tinnitus etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's 
claims.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


